Appeal by the defendant from a judgment of the Supreme Court, Kings County (Darker, J.), rendered January 12, 2009, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in denying him youthful offender treatment (see CEL 720.20; People v Casey, 33 AD3d 929 [2006]; People v Greene, 13 AD3d 647, 648 [2004]; People v Gonzalez, 265 AD2d 216 [1999]; People v Wallace, 246 AD2d 676 [1998]). Moreover, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Fisher, Belen and Austin, JJ., concur.